Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, and 5 are currently amended.
Claims 2 and 3 are original.
Claims 1-5 are pending in the current application.
This action is made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2021, 08/27/2021, and 10/22/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “an imaging device that captures an image…, an image transmission unit that transmits the image…, an operation signal reception unit that receives an operation signal…, and an operation control unit that limits the operation signal…” in claim 1, “a return image reception unit that receives the image…, and a transmission status specifying unit that specifies the transmission status…” in claim 2, “an image reception unit that receives an image…, a display unit that displays an image…, and an operation signal input that receives an input of an operation signal…,” in claim 4, that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described for all limitations can be found in paragraph [0014], [0016], and [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacaze (U.S. Publication No. 20140324249).
Regarding claim 1:
Lacaze teaches: 
A work vehicle comprising: an imaging device that captures an image in which a work target is shown; ("Images are taken by a camera 104 and processed 101 on the robotic platform 102 along with navigational information 109 are sent to the OCU 103 for reconstruction 105 via RF communication with input from the command history 106." [0050]; here it shows that an image of the robot platforms environment is captured by a camera.)
an image transmission unit that transmits the image captured by the imaging device to a control device; ("Now referring to FIG. 1, the DTA Phase system 100 divides the required image processing 101 between the vehicle 102 and the OCU 103, taking into consideration the video quality and computational assets available. Images are taken by a camera 104 and processed 101 on the robotic platform 102 along with navigational information 109 are sent to the OCU 103 for reconstruction 105 via RF communication with input from the command history 106." [0050]; here it shows that the image is sent, via RF communication to an OCU that creates commands for the robot based on the video data. See also figure 1.)
an operation signal reception unit that receives an operation signal from the control device; ("Reconstructed images are sent to a video display 107. An operator looking at the video display, can submit vehicle controls 108 with steering commands to a servo 110 located on the 
and an operation control unit that limits an operation amount of the operation signal received according to a transmission status of the image. ("This package will provide the platform the ability to detect obstacles and stop in the case where blindly following commands from the operator will result in a collision with an obstacle that is sensed by the platform." [0089]; here it shows that when the robot platform detects an obstacle that has not been received by the operator yet, the platform has the ability to stop traveling (limit an operation amount) instead of following the operators commands blindly.)

Regarding claim 5:
Lacaze teaches:
A method for controlling a work vehicle, the method comprising the steps of: capturing an image in which a work target is shown by the work vehicle; ("Images are taken by a camera 104 and processed 101 on the robotic platform 102 along with navigational information 109 are sent to the OCU 103 for reconstruction 105 via RF communication with input from the command history 106." [0050]; here it shows that an image of the robot platforms environment is captured by a camera.)
transmitting the captured image; ("Now referring to FIG. 1, the DTA Phase system 100 divides the required image processing 101 between the vehicle 102 and the OCU 103, taking into consideration the video quality and computational assets available. Images are taken by a camera 104 and processed 101 on the robotic platform 102 along with navigational information 
receiving an operation signal; ("Reconstructed images are sent to a video display 107. An operator looking at the video display, can submit vehicle controls 108 with steering commands to a servo 110 located on the platform 102 by RF communication." [0050]; here it shows a servo on the robot that receives a steering command from the OCU. See also figure 1.)
and controlling the work vehicle by limiting an operation amount of the operation signal received according to a transmission status of the image. ("This package will provide the platform the ability to detect obstacles and stop in the case where blindly following commands from the operator will result in a collision with an obstacle that is sensed by the platform." [0089]; here it shows that when the robot platform detects an obstacle that has not been received by the operator yet, the platform has the ability to stop traveling (limit an operation amount) instead of following the operators commands blindly.)

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (JP2014198162).
Regarding claim 4:
Hoshino teaches:
A control device comprising: an image reception unit that receives an image from a work vehicle including an imaging device; (“a 1 aspect of the present invention is directed to a remote control video transmission system for remotely controlling a construction machine at a 
a display unit that displays an image; (“the remote operator in the cockpit can easily and accurately grasp the transmission delay time of the video together with the video of the work site appearing on the remote control monitor.” [0013]; here it shows a monitor that displays an image for a remote operator.)
an operation signal input unit that receives an input of an operation signal of the work vehicle; ("there are arranged a transmitter / receiver for a measurement signal for a work site (hereinafter, referred to as a "work site communication device") 11, a work site camera 12 for photographing the work site so that the work site communication device 11 enters the same screen, and a mobile construction machine 13 to be remotely controlled. On the other hand, in the cockpit 2, a transmitter-receiver for a cockpit (hereinafter, referred to as a cockpit communication device) 21 is used. A camera 22 for a cockpit which photographs an inside of a cockpit 2, a monitor 23 for remote control which is viewed by a remote operator, a monitor 24 for image delay confirmation, a video delay time measuring device 25, and a controller 26 for remote control which is operated by a remote operator 5 are arranged." [0019]; here it shows a controller that receives an operation signal of the work vehicle from the remote operator.)
an operation signal transmission unit that limits an operation amount of the operation signal according to a transmission status of the image and transmits the operation signal to the work vehicle. (“Thereafter, the video display time measuring device 25 displays the video delay 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (U.S. Publication No. 20140324249) in view of Hoshino (JP2014198162).
Regarding claim 2:
Lacaze teaches all of the limitations of claim 1.
Hoshino further teaches:
The work vehicle according to claim 1, further comprising: a return image reception unit that receives the image returned from the control device; (" On the other hand, when a measurement signal is transmitted from the communication device 21 for the cockpit to the communication device 11 for the field, the transmission display portion 11 a of the transmission / reception display portion 21 A of the communication device 21 for the cockpit is turned on, and then the reception display portion 21 b of the transmission / reception display portion 11 A of the communication device 11 for the field which receives the signal is turned on." [0023]; here it shows a reception display unit that can be turned on and off when the signal is received.)
a transmission status specifying unit that specifies the transmission status based on the image transmitted by the image transmission unit and the image received by the return image reception unit. (" On the other hand, when a measurement signal is transmitted from the communication device 21 for the cockpit to the communication device 11 for the field, the transmission display portion 11 a of the transmission / reception display portion 21 A of the communication device 21 for the cockpit is turned on, and then the reception display portion 
Lacaze and Hoshino are analogous art because they are in the same field of art, remote control systems that account for signal delay and latency. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the work vehicle as taught by Lacaze to include the return image reception unit and a transmission status specifying unit as taught by Hoshino in order to specify the transmission status of an image based on a transmitted and returned image. The teaching suggestion/motivation to combine is that by specifying the transmission status of an image, a safer more reliable control of a remote vehicle can be provided. 

Regarding claim 3:
Lacaze in view of Hoshino teaches all of the limitations of claim 2. 
Hoshino further teaches:
The work vehicle according to claim 2, wherein the transmission status specifying unit specifies the transmission status based on a difference between a transmission time of the image and a reception time of the image. ("Time t 5 indicates a time at which the cockpit communication unit 21 of the cockpit 2 receives the measurement signal. At time t 5, the reception display unit 21 b of the cockpit communication unit 21 is lit by receiving the measurement signal, but since the video signal is slower to reach than the measurement signal, 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding arguments/amendments to claim 4, the examiner would like to point out that nowhere in the arguments is the limitation “an operation signal transmission unit that limits an operation amount of the operation signal according to a transmission status of the image and transmits the operation signal to the work vehicle” clearly argued. Based on the broad language used in the claim, the examiner is interpreting the operation signal transmission unit that limits an operation signal to be a part of the operator’s control device, as shown above in the rejection of claim 4. By accounting for a time delay in the remote operators control before sending an operation signal to the remote vehicle, the operator’s control device is limiting the operation signal as clearly shown in paragraph [0039] in Hoshino. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (U.S. Publication No. 20130325244) discloses a robot that can stop traveling if the robot unexpectedly loses communication connectivity. 
Katayama (U.S. Publication No. 20080046940) discloses a remote control system for an autonomous vehicle that takes into account an image delay time for precise remote control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664